Case 3:17-cv-00101-RDM Document 267 Filed 04/15/19 Page 1 of 1

WILMERHALE
April 15, 2019 Daniel P. Kearney
. +4 202 663 6285 (t)
Via ECF +1 202 663 6363 (f)

daniel. kearney@wilmerhale.com

The Honorable Thomas I. Vanaskie
JAMS, Inc.

1717 Arch Street, Suite 3810
Philadelphia, Pennsylvania 19103

Re: | CFPB v. Navient Corp., et al., Case No. 3:17-CV-00101-RDM (M.D. Pa.)
Dear Judge Vanaskie:

Pursuant to the Special Master’s direction during the April 9, 2019 status conference,
Navient respectfully submits this letter report regarding the status of the CFPB’s request for a
call sample.

Despite Navient’s repeated requests that the CFPB focus on the current ININ system,
which holds calls from 2014 to the present, almost 80 percent of its request seeks calls from the
legacy systems, even for years where ININ was in use. In fact, the CFPB has requested an even
greater percentage of calls from the legacy systems in its final sample than in its pilot sample. In
addition, the CFPB seeks hundreds of call recordings from years where the recordings are
unlikely to exist, requiring Navient to search for the absence of calls, rather than for actual
recordings. The CFPB is aware of these limitations because we have described them several
times since the CFPB first made its request for calls. During a meet-and-confer last week, the
CFPB declined to explain why its request seeks calls that are unlikely to exist and focuses on
calls from the legacy systems.

Although the CFPB’s request is needlessly burdensome, Navient is currently working to
pull the requested recordings before the close of discovery. Given the volume of calls requested,
and the time expended to pull the pilot sample, Navient would expect production to take more
than ten weeks with the same level of resources. Navient is committed, however, to closing
discovery on June 7 and therefore has developed a plan and added resources, with an aim to
complete production before that date.

Sincerely

Gan. Year fu

Daniel P. Kearney

Wilmer Cutler Pickering Hale and Dorr i1p, 1875 Pennsylvania Avenue NW, Washington, DC 20006

Beiiing Berlin Boston Brussels Denver Frankfurt London Los Angeles New York Palo Alto Washington
9 G ¢
